 92DECISIONSOF NATIONALLABOR RELATIONS BOARDany proffered evidence of unfair labor practices in a representa-tion proceeding, thereby leaving to the aggrieved parties theright to file charges under Section 10. . . .This recognition of the dual functions bestowed upon the Boardby the Act does not mean, however, that the respective subjectmatter of proceedings under Section 10 and proceedings underSection9mustbe segregated into mutually exclusive compart-ments for administering the Act. .. .The full freedom to choose bargaining representatives whichthe procedure set forth in Section 9 of the Act is intended toinsure would be limited drastically were the Board powerless todetermine which unions shall appear on the ballot in electionsdirected thereunder and thus be available for choice by employees.The absence of such power might well result in the defeat of oneof the prime objectives of the Act, the promotion of peaceful rela-tions between employees and employers to the end that inter-ferences with the free flow of commerce may be lessened thereby.Accordingly,the Board has found, on many occasions, that thepurposes of the Act would best be effectuated by enlarging theusual scope of its inquiry in a representation proceeding, andconsideringmatterspertaining to unfair labor practices.[Emphasis supplied.]It is therefore clearly apparent that the general rule applied bythe majority in this case was not intended, as the case cited abovemakes clear, to preclude the Board from recognizing the obviousfact that a labor organization controlled by supervisors, as is theIndependent, which is seeking certification by the Board, is incapableof dealing with an employer at arm's length and must, therefore,be denied a place on the ballot.Accordingly, for the reasons set forthabove and because the evidence contained in the record clearly showsthat the Independent is dominated and controlled by the Employer'ssupervisors, I would, in accord with well established Board policy,refuse to accord the Independent a place on the ballot in the electiondirected in this proceeding.The Employers'Liability Assurance Corporation,Ltd.'andOfficeEmployees International Union,Local 6, AFL-CIO,Petitioner.Case No. 1-KC-11698. January 22, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas E. McDonald, hear-1The Employer's name appears as amended at the hearing.117 NLRB No. 24. THE EMPLOYERS' LIABILITY ASSURANCE CORPORATION, LTD.93ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case,' the Board finds:1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit limited to the claimsadjusters at theEmployer's Boston field office. The Employer contends that the unitrequested is inappropriate.The Employer operates a nationwide insurancebusiness.Before1947 it operated through general agencies and offices that reporteddirectly to its top administrative division, the home office. In 1947the Company instituted a program of decentralizationand consolida-tion, setting up regional departmentsas an intermediate link betweenthe field offices and the home office. But the Employerstillmaintainssome offices that are not administratively included in regional depart-ments and continue to report directly to the home office.One of theregional divisions created was the New England department which,geographically, encompasses the New England StatesexceptingMaine,an area stillreporting directly to the home office.The New England department consistsof several functional sub-divisions, such as underwriting, agencies, and claims.The Employeridentifies the claims subdivision as the New England claim depart-ment, consisting of a number of field offices located invarious NewEngland cities.One of these field offices is in Boston. The Employercontends that a unit limited to the Boston field officeadjusters is in-appropriate, asserting that the smallest appropriate unit ofadjustersinvolving those employed in the Boston officeis onecoextensive withitsNew England claim department.In support of its position the Employerreliesprimarily upon thesefacts.The New England claim department coordinates the claimsfunctions of all the field offices within the department.Apparentlythe regional superintendent of the claim department, its top super-2 TheEmployer objected to the hearingofficer's exclusion of evidence pertaining to thePetitioner's methods and activitiesin organizing its employees.The Employer offered toprove that the excludedevidencewould haveestablished that the scope of the unit re-quested by the Petitioner was determined by the extent ofthe Petitioner's organizationalcampaign among the employees.The findingshereinafter made show that in reaching ourdecision as to the appropriate unit we do not give controllingweight to the extent of thePetitioner's organizationalactivities.In such circumstances the hearing officer's rulingswere not prejudicial.Kwikset Locks, Inc.,116 NLRB 1648.3The Employer has requestedpermission to present oral argument before the Board.The Employer's requestis herebydenied asthe record,including the briefs filed by the par-ties, adequatelypresentsthe issues and positions of the parties. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory official, ultimately approves all claims settlements and all coun-sel fees in litigation matters originating in the field offices.He alsosets the maximum settlement limits for the adjusters in the field offices.The regional superintendent has ultimate authority over the hire,training, salary adjustments, and promotions of field office adjusters.There is but one personnel official for the whole New England depart-ment and all field office employees within the department's jurisdictionconsult him on grievances and personal problems.Department super-visors maintain regular, direct personal contact with the field officeadjusters.The department keeps personnel files on all adjusters with-in its jurisdiction,including attendance records on which the ad-justers' vacation rights are based.The salary range for all adjustersin the New England field offices is the same; however,- the range isset by the home office for the various regional departments through-out the country.During vacation periods and in emergencies fieldoffice claims supervisors and adjusters interchange among thevariousfield offices;but the adjusters do continue to report to their own fieldoffices.Approximately 15 adjusters trained initially at Boston no',work in field offices in other New Englandcities.Allthe adjusterswithin the department are carried on one biweekly payroll and re-ceive thesameemployee fringe benefits; however, all the employer'shome office employees are also under the biweekly payroll arrange-ment and the employee benefits are companywide.In some instancesrelated claims are worked on by employees in different field offices;-but in the event a case is transferred from one office to another, thesecond field office settles the claim within its own discretion.The duties of all New England adjusters are identical;however,this is true for all of the Employer's adjusters throughout the country.The department conducts an annual New England claims conferencefor the field office adjusters.There is no direct contact between thefield offices and the home office,and all information material from thehome office to the field offices is channeled through the New Englandclaim department.The department keeps the home office advised ofany personnel changes in the field offices and submits monthly reportsto the home office. The home office personnel records classify all theemployees in the New England department on a departmentwidebasis; there is no breakdown based upon the field offices in which theemployees work.Some of the foregoing facts show only that the adjusters'jobs withthis Employer include some companywide characteristics, as distin-guished from single department distinctiveness.However, other factsdo indicate that a bargaining unit coextensive with the New Englanddepartment would be appropriate.At the same time the apparentappropriateness of a departmentwide unit does not conversely negate THE EMPLOYERS' LIABILITY ASSURANCE CORPORATION, LTD.95the appropriateness of a less comprehensive unit grouping of the ad-justers.In the recentTravelers Insurancecase,4 the Board held thatthe appropriateness of a unit of insurance claims adjusters dependsprimarily upon whether it corresponds to a principal administrativedivision of the employer's business.Thus, irrespective of the appro-priateness of a departmentwide unit in this case, it is still necessary todetermine whether the unit sought by the Petitioner, limited to theBoston field office, corresponds to the type of administrative divisioncontemplated by theTravelers Insurancecase.In this respect the record contains the following evidence.TheBoston field office generally operates within defined geographicallimits and is geographically separate from the other field offices in theNew England claim department. It has its own supervisory echelon.The principal field office supervisor has the power to reject a salaryrecommendation of a subordinate supervisor and thereby foreclose de-partment consideration of the recommendation.He approves expenseace,aunts before they are sent to the regional superintendent of theclaim department.He arranges the vacation schedule for the adjust-ers in his office.The chief adjusters in the Boston field office, thesupervisors in immediate charge of the adjusters, may grant them timeoff.Field office supervisors establish the individual adjuster's claimsettlement limits; those settlement limits differ for the various ad-justers within the field office and may be changed by a higher fieldoffice supervisor.Within the limits set each adjuster exercises his owndiscretion in settling claims.The field office supervisors also assigncases to the adjusters.The adjusters in Boston receive their paychecks at their office where-as other New England department adjusters receive their paychecksat their own field offices or by direct mail from the home office. Ad-j usters receive reimbursement for expenses at their respective offices,some by check and some in cash. Each field office decides the amountof its individual money reserve to attribute to cases the office processes.The New England claim department field offices do not all have thesame maximum limit on their authority to settle claims.In total picture the facts generally show that the Employer's higheradministrative divisions, the home office and the New England de-partment, establish companywide and even departmentwide policiesand that the respective field offices operate within that overall policyframework. It also appears that the New England department merelyserves, in some of its functions, as a screening and funneling devicebetween the field offices and the home office.More significantly, how-ever, the record establishes that the Boston field office is an autonomousadministrative unit geographically removed from the other New Eng-4The Travelers Insurance Company,116 NLRB 387. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDland field offices, containing a separate supervisory hierarchy and pos-sessing asignificant degree of independent authority in the settlementof claims.We find, accordingly, on the record as a whole, that a unit ofthe Employer's Boston field office claims adjusters is appropriate forthe purposes of collective bargaining within the meaning of theTrav-elers Insurancedecision.Another issue in this case is the unit placement of three insideadjusters working in the Boston field office.The Petitionerwould ex-clude them, but the Employer contends they should be included in thesame unit with the other adjusters.The inside adjusters work onproperty damage claims only, do not leave the office, and do not haveexpense accounts, whereas the main body of adjusters sought by thePetitioned handle all types of claims, do most of their work outsidethe office, and have expense accounts.On the other hand, all the ad-justers perform essentially the same type of work and, like the otheradjusters, the inside adjustersexercisediscretion in the settlement ofclaims; also,all the adjusters have the same salaryrange andreceivethe same employee benefits.We find, therefore, that the duties anedworking conditions of the inside adjusters are fundamentally likethose of the other adjusters and that the interests of all theadjustersare closely allied.Accordingly, we shall include the insideadjustersin the unit sought by the Petitioner.The following employees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :All investigator adjusters,5 including inside investigatoradjusters,at the Employer's Boston field office, excluding all other employees,guards and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6In its petition the Petitioner described the employees sought as claims adjusters.How-ever, as the Employer classifies its claims adjusters as investigator adjusters,we haveidentified the employees involved herein to conform with the Employer's job title.Alfred Shaheen,Ltd.andILWU,Local 142,affiliated with Inter-national Longshoremen's and Warehousemen'sUnion, Inde-pendent, Petitioner.Case No. 37-RC-340. January 23, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David E. Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.117 NLRB No. 25.